Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “microbubbles are adhered with a platelate to flocculate”.  This appears to be typographical error and is interpreted as a plate. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355).
With respect to claim 1, Morse teaches wastewater treatment system and process 10 ([0029], Fig. 1, a liquid treatment apparatus), pump 68 ([0052, Fig. 6, a liquid supply pump configured to supply a treatment liquid stored in a tank, (flotation tank 16, Fig. 1, [0052], a bubble tank into which the treatment liquid flows), froth 18 removed via ramp 18 ([0057], Fig.1, the bubble tank including a floating matter discharge port arranged near a liquid surface of the treatment liquid and configured to discharge a floating matter), mixer 12 where the contaminated water has gas added, ([0029, 0034], Fig. 1, a bubble generator) arranged outside the bubble tank (Fig.1), gas is typically air ([0010, 0015], the bubble generator configured to generate bubbles by mixing air into the treatment liquid supplied from the liquid supply pump), gases form nanobubbles ([0065], which expand to microbubbles), exit chamber 86 (Fig. 1, ([0056], a separation tank connected to the bubble tank at a lower portion of the bubble tank), and that liquid exits through outlet 90 (Fig. 1, [0056]).
While Morse does not explicitly teach the treatment liquid stored in a tank, a circulation pipe configured to return the treatment liquid overflown from the liquid surface in the separation tank to the tank, or microbubbles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that fluids are commonly stored in a tank.
Kubo teaches a floating oil recovery system ([0002]), pump 14 feeds oil/water mixture 22 from storage tanks 30 into separation tank 12 through inlet 24 ([0003]), floating oil is collected through discharge pipe 50 ([0004, 0037-0038], Figs. 7-9), and water overflows into intake pipe 48 to outlet 28, through hose 29 to return to storage tank 30 ([0004, 0039], a circulation pipe configured to return the treatment liquid overflown from the liquid surface in the separation tank to the tank). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morse’s apparatus and method to include Kubo’s storage tank and recirculation of via a circulation line to a storage tank, returning cleaned fluid to the storage tank to allow for the cleaned fluid to be reused, and stored ([0004]). 
Morse teaches mixing time varies per treatment additive and mixing energy must be matched with pressurization and depressurization to create bubbles of adequate size to attach to flocs, and the system should be adapted to change the above variables as the wastewater stream changes over time ([0009, 0015]), the controller fine tunes the energy conversion, increasing or decreasing the inlet pressure to manage the magnitude of the mixing energy to obtain optimum flocculation performance ([0042]), bubbles begin forming at a size small enough to promote bubble/particle attachment ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Morse’s system and process encompasses microbubbles, or at least that Morse’s tuning could include microbubbles.
With respect to claim 4, the liquid treatment apparatus according to claim 1 is taught above. Morse teaches wall 77 with adjustable weir 80 ([0055], Fig. 1, a lower partition plate arranged in the bubble tank, the lower partition plate having a lower end connected to a bottom surface of the bubble tank with an upper end located below the liquid surface), and a wall below ramp 94 ([0056], Fig. 1, and an upper partition plate arranged in the bubble tank, the upper partition plate having an upper end located above the liquid surface, and a lower end located above the bottom surface near the bottom surface). Kubo teaches first partition plate 18a and second partition plate 40.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355), in view of Chen (US PG Pub 2020/0072031).
With respect to claim 2, the liquid treatment apparatus according to claim 1 is taught above. Morse teaches mixer 12 (bubble generator) includes a treatment liquid inlet connected to the liquid supply pump (Fig. 6, pump 68 flows to mixer 12), Kubo teaches inlet 24 ([0003], an inlet port arranged in a lower portion of the bubble tank). Morse teaches inlet port 58 for the introduction of gas ([0042, 0047], Fig. 3, and air inlet, and a second outlet port connected to the second inlet port Fig. 1). The taught combination does not teach a check valve including a first inlet port connected to an outside air, and a first outlet port, the microbubble generator includes an air inlet connected to the first outlet, and a second outlet port connected to the second inlet port.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a check valve on Morse’s air inlet line in order to prevent fluid from backflowing into the air line.
Alternatively, Chen teaches oil displacement by a water-gas dispersion system including a micro-bubble generation apparatus and a gas source (abstract), the gas line provided with a check valve where the gas line is connected with the microbubble generator for preventing reverse flow within the gas pipeline ([0007, 0049-0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a check valve as described by Chen into the combination of Morse and Kubo in order to prevent backflow in the gas pipeline, and ensure safety ([Chen 0049]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355), in view of Henricksen (US 5,900,154).
With respect to claim 3, the liquid treatment apparatus according to claim 1 is taught above. While Morse and Kubo do not explicitly teach a floating matter discharge valve connected to the floating matter discharge port. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a discharge valve as valves for controlling flows are known in the art, as illustrated at least by Henricksen. Henricksen teaches removing oil from oil contaminated water, comprising a flotation device 8, air or gas is supplied by a bubble generator e.g. static mixer 5 (col 2 lines 55-67), bubbles and flakes rise and flow over partition wall 16 and are removed through pipe 11, conventional means may be implemented to control the amount of purified liquid and skimmed liquid removed, though not described, (col 3 lines 1-31), Figs. 1 and 2 illustrate valves for purified liquid on pipe 10, and skimmed liquid on pipe 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate valves as illustrated in Henricksen, into the combination of Morse and Kubo, as valves are convention means to control skimmed liquid removed, as shown by Henricksen.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355), in view of JP3042771.  
With respect to claim 5, the liquid treatment apparatus according to claim 1 is taught above. Morse teaches coalescing of the bubbles via cavitation plate 72 speeds up the flotation process ([0055], a coalescer arranged in the bubble tank). However Morse does not explicitly teach the coalescer including a plurality of plates each extending in a horizontal direction, the plurality of plates separately arranged in a vertical direction.
JP3042771 teaches an oi-water separation device, with a coalescing separation mechanism with plates arranged horizontally in parallel (abstract, Fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of plates as described by JP3042771 into the combination of Morse and Kubo, as the mechanism ensures that residual oil in the treated water is significantly reduced (page 2).  
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355), in view of Kanel (US PG Pub 2010/0176062). 
With respect to claim 6, the liquid treatment apparatus according to claim 1 is taught above. Morse froth 18 is removed to a dewatering system 22 including holding chamber 96 where froth floats until if falls into removal tank 102 ([0029, 0057-0058], Fig.1, the bubble tank includes a bubble outlet arranged at upper portion of the bubble tank, comprising: a collecting trough arranged below the bubble outlet, the collecting trough configured to collect the floating matter discharged from the bubble outlet), Kubo teaches recovery container 16 for separated floating oil ([0026]). However, Morse and Kubo fail to teach a defoaming pump including a suction port connected to the collecting trough, and a discharge port connected to the bubble tank.  
Kanel teaches bubble separation where bubbles attach to contaminants and form a floating froth layer which is directed to a froth collection launder, and provides a method of using vacuum to pull froth and collapsed froth through the froth collection launder 18 and froth drain 32 into a froth accumulator 27, suction can be provided by any means known in the art for creating a vacuum/suction ([0044], Fig. 1), and in an embodiment of Fig. 4, a pump is used (Fig. 4, pump 84), a defoaming pump including a suction port connected to the collecting trough, and a discharge port connected to the bubble tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanel’s vacuum aided froth collection into the taught combination of Morse and Kubo as according to Kanel, froth can be pulled by suction through the discharge system more easily than it can be drained by gravity or pushed through the lines. 
With respect to claim 7, the liquid treatment apparatus according to claim 6 is taught above. Morse teaches froth 18 removed via ramp 18 ([0057], Fig.1, the bubble tank includes a side wall, and the bubble outlet is arranged on the side wall). Kanel also teaches a froth outlet arranged on a side wall (Fig. 1). 
With respect to claim 8, the liquid treatment apparatus according to claim 6 is taught above. Morse and Kanel teach the bubble outlet is arranged in an upper portion of the bubble tank apart from the liquid surface (Morse Fig. 1, Kanel Fig. 2).  
With respect to claim 9, the liquid treatment apparatus according to claim 6 is taught above. Kanel teaches froth collection launder 18 (collecting trough) and froth drain 32 (a collecting port), into froth accumulator 27 and suction is pulled through line 23 (]0044], the collecting trough includes a collecting port arranged below the collecting trough, the collecting port connected to the suction port). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355), in view of Kanel (US PG Pub 2010/0176062), in view of Krofta (US 5,846,413). 
With respect to claim 10, the liquid treatment apparatus according to claim 6 is taught above. Morse teaches froth removed via ramp 94 ([0057], Fig.1, the bubble tank includes a top plate inclined from the collecting trough toward a center of the bubble tank), Kubo teaches froth is concentrated using inclined plate 46 ([0004, 0010], the bubble tank includes a top plate inclined from the collecting trough toward a center of the bubble tank, and a collecting trough toward the center of the bubble tank, Figs.). Kanel teaches, in an embodiment, a central launder 50, where froth overflows over a lip into the launder (Fig. 3, [0045-0051], a collecting trough toward the center of the bubble tank)
The taught combination fails to teach a second top plate inclined from the opposite side of the collecting trough toward the center of the bubble tank above the first top plate, the bubble outlet is arranged between the first top plate and the second top plate, absent evidence of unexpected results, the particular shape of a top plate would not change the function of the apparatus. 
Krofta teaches a compact dissolved air flotation clarifier wherein air bubbles form a floating sludge layer (abstract), cover assembly 16e with a truncated conical portion, and collecting tank 128 (col 5 lines 45-50, Figs. 1, 2 and 5, inclined top plates inclined from a collecting trough toward a center of the bubble tank), the floating sludge layer flows into a discharge conduit extending over the tank (col 4 lines 10-35), sludge falls off upper edge 81b into an entrance opening 82a in sludge discharge pipe 82 and moves by gravity away from the tank into a collection tank 128, discharge pipe 82 penetrates cover assembly 16e (col 8 lines 12-38, a bubble outlet arranged intermediate the cover, interpreted as top plates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cover as described by Krofta into the taught combination as according to Krofta operating with a cover provides significant advantages (col 12 lines 18-20), to enclose fluids being clarified and allow for operation in an explosion proof manner for use in the petroleum industry, especially refineries (col 10 lines 43-49).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355), in view of Chen (US PG Pub 2020/0072031), in view of Henricksen (US 5,900,154).
With respect to claim 11, the liquid treatment apparatus according to claim 2 is taught above. While Morse and Kubo do not explicitly teach a floating matter discharge valve connected to the floating matter discharge port. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a discharge valve as valves for controlling flows are known in the art, as illustrated at least by Henricksen. 
Henricksen teaches removing oil from oil contaminated water, comprising a flotation device 8, air or gas is supplied by a bubble generator e.g. static mixer 5 (col 2 lines 55-67), bubbles and flakes rise and flow over partition wall 16 and are removed through pipe 11, conventional means may be implemented to control the amount of purified liquid and skimmed liquid removed, though not described, (col 3 lines 1-31), Figs. 1 and 2 illustrate valves for purified liquid on pipe 10, and skimmed liquid on pipe 11, a floating matter discharge valve connected to the floating matter discharge port).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate valves as illustrated in Henricksen, into the combination of Morse and Kubo, as valves are convention means to control skimmed liquid removed, as shown by Henricksen.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355), in view of Chen (US PG Pub 2020/0072031).
With respect to claim 12, the liquid treatment apparatus according to claim 2 is taught above. Morse teaches wall 77 with adjustable weir 80 ([0055], Fig. 1, a lower partition plate arranged in the bubble tank, the lower partition plate having a lower end connected to a bottom surface of the bubble tank with an upper end located below the liquid surface), and a wall below ramp 94 ([0056], Fig. 1, and an upper partition plate arranged in the bubble tank, the upper partition plate having an upper end located above the liquid surface, and a lower end located above the bottom surface near the bottom surface). Kubo teaches first partition plate 18a and second partition plate 40.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355), in view of Henricksen (US 5,900,154).
With respect to claim 13, the liquid treatment apparatus according to claim 2 is taught above. Morse teaches wall 77 with adjustable weir 80 ([0055], Fig. 1, a lower partition plate arranged in the bubble tank, the lower partition plate having a lower end connected to a bottom surface of the bubble tank with an upper end located below the liquid surface), and a wall below ramp 94 ([0056], Fig. 1, and an upper partition plate arranged in the bubble tank, the upper partition plate having an upper end located above the liquid surface, and a lower end located above the bottom surface near the bottom surface). Kubo teaches first partition plate 18a and second partition plate 40.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355), in view of Chen (US PG Pub 2020/0072031), in view of JP3042771.  
With respect to claim 14, the liquid treatment apparatus according to claim 2 is taught above. Morse teaches coalescing of the bubbles via cavitation plate 72 speeds up the flotation process ([0055], a coalescer arranged in the bubble tank). However, the taught combination does not explicitly teach the coalescer including a plurality of plates each extending in a horizontal direction, the plurality of plates separately arranged in a vertical direction.
JP3042771 teaches an oi-water separation device, with a coalescing separation mechanism with plates arranged horizontally in parallel (abstract, Fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of plates as described by JP3042771 into the combination of Morse and Kubo, as the mechanism ensures that residual oil in the treated water is significantly reduced (page 2).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355), in view of Henricksen (US 5,900,154), in view of JP3042771.  
With respect to claim 15, the liquid treatment apparatus according to claim 3 is taught above. Morse teaches coalescing of the bubbles via cavitation plate 72 speeds up the flotation process ([0055], a coalescer arranged in the bubble tank). However, the taught combination does not explicitly teach the coalescer including a plurality of plates each extending in a horizontal direction, the plurality of plates separately arranged in a vertical direction.
JP3042771 teaches an oi-water separation device, with a coalescing separation mechanism with plates arranged horizontally in parallel (abstract, Fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of plates as described by JP3042771 into the combination of Morse and Kubo, as the mechanism ensures that residual oil in the treated water is significantly reduced (page 2).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355), in view of JP3042771.  
With respect to claim 16, the liquid treatment apparatus according to claim 4 is taught above. Morse teaches coalescing of the bubbles via cavitation plate 72 speeds up the flotation process ([0055], a coalescer arranged in the bubble tank). However, the taught combination does not explicitly teach the coalescer including a plurality of plates each extending in a horizontal direction, the plurality of plates separately arranged in a vertical direction.
JP3042771 teaches an oi-water separation device, with a coalescing separation mechanism with plates arranged horizontally in parallel (abstract, Fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of plates as described by JP3042771 into the combination of Morse and Kubo, as the mechanism ensures that residual oil in the treated water is significantly reduced (page 2).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kubo (JP 2010/264355), in view of Chen (US PG Pub 2020/0072031), in view of Kanel (US PG Pub 2010/0176062) 
With respect to claim 17, the liquid treatment apparatus according to claim 2 is taught above. Morse froth 18 is removed to a dewatering system 22 including holding chamber 96 where froth floats until if falls into removal tank 102 ([0029, 0057-0058], Fig.1, the bubble tank includes a bubble outlet arranged at upper portion of the bubble tank, comprising: a collecting trough arranged below the bubble outlet, the collecting trough configured to collect the floating matter discharged from the bubble outlet), Kubo teaches recovery container 16 for separated floating oil ([0026]). However, the taught combination fails to teach a defoaming pump including a suction port connected to the collecting trough, and a discharge port connected to the bubble tank.  
Kanel teaches bubble separation where bubbles attach to contaminants and form a floating froth layer which is directed to a froth collection launder, and provides a method of using vacuum to pull froth and collapsed froth through the froth collection launder 18 and froth drain 32 into a froth accumulator 27, suction can be provided by any means known in the art for creating a vacuum/suction ([0044], Fig. 1), and in an embodiment of Fig. 4, a pump is used (Fig. 4, pump 84), a defoaming pump including a suction port connected to the collecting trough, and a discharge port connected to the bubble tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanel’s vacuum aided froth collection into the taught combination of Morse and Kubo as according to Kanel, froth can be pulled by suction through the discharge system more easily than it can be drained by gravity or pushed through the lines. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903).
With respect to claim 18, Morse teaches wastewater treatment system and process 10 ([0029], Fig. 1, a liquid treatment method), mixer 12 mixes gas into contaminated liquid, gas is entrained at a small size to adhere to particles and flocculants ([0029], Fig. 1, mixing bubbles, at outside of a bubble tank, into a treatment liquid containing foreign matter or oil content), supplying the treatment liquid mixed with the microbubbles into the bubble tank; liquid passes into flotation tank 16 (Fig. 1, supplying the treatment liquid mixed with the microbubbles into the bubble tank), bubbles enlarge and raise contaminants toward the surface (floating the bubbles in the bubble tank by adhering the to the foreign matter or the oil content); liquid flows through false bottom 82 to exit chamber 86 ([0056], Fig. 1, flowing the treatment liquid into a separation tank through a lower part of the bubble tank), froth 18 collects at the surface in the tank and is pushed up ramp 94 into holding chamber 96 (Fig. 1, [0057]), discharging a floating matter from above a liquid surface of the bubble tank).  
Morse does not explicitly teach the treatment liquid stored in a tank, or that the bubble are microbubbles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that fluids are commonly stored in a tank, as tanks are known in the art.
Alternatively, see rejection of claim 1 with Kubo. 
Morse teaches mixing time varies per treatment additive and mixing energy must be matched with pressurization and depressurization to create bubbles of adequate size to attach to flocs, the system should be adapted to change the above variables as the wastewater stream changes over time ([0009, 0015]), the controller fine tunes the energy conversion, increasing or decreasing the inlet pressure to manage the magnitude of the mixing energy to obtain optimum flocculation performance ([0042]), bubbles begin forming at a size small enough to promote bubble/particle attachment ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Morse’s system and process encompasses microbubbles, or at least that the Morse’s tuning could include microbubbles.
With respect to claim 19, the liquid treatment method according to claim 18, is taught above. Morse teaches coalescing of the bubbles via cavitation plate 72 speeds up the flotation process ([0055], further comprising: colliding the foreign matter or the oil content to which the microbubbles are adhered with a platelate to flocculate).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morse (US PG Pub 2008/0047903), in view of Kanel (US PG Pub 2010/0176062).
With respect to claim 20, the liquid treatment method according to claim 18, is taught above.  Morse teaches filling the bubble tank with the floating matter containing floated microbubbles, the foreign matter or the oil content (as discussed above, Fig. 1),froth 18 is removed to a dewatering system 22 including holding chamber 96 where froth floats until if falls into removal tank 102 ([0029, 0057-0058], Fig.1, collecting the floating matter to a collecting trough).
However, Morse fails to teach the treatment liquid to overflow from a bubble outlet, and 13returning the floating matter collected from the collecting trough to the bubble tank with the microbubbles collapsed. 
Kanel teaches bubble separation where bubbles attach to contaminants and form a floating froth layer which overflows froth launder lip 31 into froth collection launder 18 ([0038], Fig. 2, the treatment liquid to overflow from a bubble outlet), and provides a method of using vacuum to pull froth and collapsed froth through the froth collection launder 18 and froth drain 32 into a froth accumulator 27, suction can be provided by any means known in the art for creating a vacuum/suction, gas is pulled from the froth accumulator in a loop ([0044], Fig. 1), and in an embodiment, collapsed froth liquids 28 are returned to the bubble tank ([0062], Fig. 3, returning the floating matter collected from the collecting trough to the bubble tank with the microbubbles collapsed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanel’s vacuum aided froth collection into Morse’s method as according to Kanel, froth can be pulled by suction through the discharge system more easily than it can be drained by gravity or pushed through the lines ([0044]), and the used of collapsed froth liquids for spray prevents dilution of the collected materials ([0062]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clayton (US PG Pub 2013/0193036), further teaches defoaming with a pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777